EXHIBIT PENINSULA GAMING, LLC Computation of Ratio of Earnings to Fixed Charges (amounts in thousands except ratio information) Earnings: 2008 2007 2006 2005 2004 Total earnings $22,756 $(5,154 ) $6,328 $(3,384 ) $(45,075 ) Fixed charges: Interest charges (including capitalized interest and interest expense related to preferred member’s interest) 38,509 37,105 30,270 26,710 25,763 Amortization of deferred financing costs and bond discount 4,431 4,243 3,552 3,140 2,623 Loss on early retirement of debt 37,566 Total fixed charges 42,940 41,348 33,822 29,850 65,952 Capitalized interest (3,306 ) (843 ) (796 ) (357 ) (1,251 ) Earnings as adjusted $62,390 $35,351 $39,354 $26,109 $19,626 Ratio of earnings to fixed charges 1.5 x 0.9 x* 1.2 x 0.9 x* 0.3 x* * Earnings were insufficient to cover fixed charges for the years ended December31, 2007, 2005 and 2004 by $6.0 million, $3.7 million and $46.3 million, respectively.
